Per Curiam.

The bills of exchange drawn in favour of the defendant being paid by Mullet & Co. on whom they were drawn, and paid too out of moneys transmitted to them by Hackley, the drawer of the bills, the defendant is not bound to refund the money to the plaintiff It cannot be maintained that the money so paid was the plaintiff’s money, merely because Hackley had previously remitted money to Mullet & Co. to pay the plaintiff The specific money had no earmark. The mistake, if any. *174must be rectified between Hackley, the plaintiff, and Mullet & Co. There was no privity between 'the defendant and those parties in that negotiation. The plaintiff must look to Mullet & Co. or Hackley, and not to the defendant. This case is analogous, in principle, to that of Rogers v. Kelly, (2 Campb. N. P. 123.)
Motion to set aside the nonsuit denied.